                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,               )
                                        )
                   Plaintiff,           )                  8:13CR73
                                        )
             v.                         )
                                        )
BRYAN HOWARD,                           )                   ORDER
                                        )
                   Defendant.           )
                                        )


      On the defendant’s unopposed oral motion to extend the deadlines in filing nos.
181 and 185,

      IT IS ORDERED that Defendant Howard is given until June 21, 2019, to
submit a further response and evidence index. The government is given until July 5,
2019, to submit its response.

      DATED this 22nd day of May, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
